JUDGMENT

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-14-00884-CR

                           ERIK FORREST FRIEND, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

   Appeal from County Court at Law No. 3 of Brazoria County. (Tr. Ct. No. 203728).

       This case is an appeal from the final judgment signed by the trial court on October
20, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment. Accordingly, the Court reverses the trial court’s judgment and remands the
case to the trial court for further proceedings.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 25, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale. Opinion
delivered by Justice Higley.